DETAILED ACTION
Allowable Subject Matter
Claims 1-6, 9-14, 17, and 20-24 (renumbered as claims 1-18) are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claims 1-6, 9-14, 17, and 20-24 are allowed.  The reasons for allowance are clear on the record and in view of Applicant’s remarks (see pages 8-11) filed on 21 July 2022.    
In addition to Applicant’s remarks filed on 21 July 2022, Ryu does not anticipate or render obvious the uniquely distinct features of “the predetermined type of APN is an APN type that is not usable with the 5G network” as recited in claim 1 and similarly recited in claim 17, over any of the prior art of record, alone or in combination.  Claims 2-6, 9-14, and 20-24 depend on claim 1, and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645